WOLLMAN, Chief Justice
(dissenting).
I would reverse the order granting summary judgment on the ground that the fact situation here is sufficiently analogous to the facts in Bruins v. Anderson, 73 S.D. 620, 47 N.W.2d 493 (1951), and Murphy v. Hopkins, 68 S.D. 494, 4 N.W.2d 801 (1942), to permit the use of the garnishment procedure. I do not agree that in the past this Court has strictly construed our garnishment statutes. In Schuler v. Johnson, 63 S.D. 542, 261 N.W. 905 (1935), and Woodbine Sav. Bank v. Yager, 58 S.D. 542, 237 N.W. 761 (1931), the Court was concerned about the fact that the liability of the garnishee-defendant to the judgment debtor depended upon a future contingency. In the instant case, there is no future contingency in the sense of any requirement that additional events occur. All of the events that would support a determination of liability on the part of the insurer have already occurred. The determination whether an insurance policy existed in the legal sense is no more of a contingency than the determination that was necessary to establish liability under an existing policy in the Bruins and Murphy cases, supra.